DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a relief pattern, claim 12, line 14, a plurality of grooves, claim 12, line 22” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:
Regarding claim 2, line 2, it is unclear.  The phrase of “recesses in the first region and the second region of the first surface of the circuit board” is not understood because as in figure 12B, there is only ONE recess (39) formed in the first region of the circuit board.  Please, revise.
Regarding claim 12, lines 14 and 22, it is unclear.  None of the figures to show “a relief pattern, and a plurality of grooves”.  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi in view of Hsiao (U.S. Patent 9,554,453).
As to claim 1, Takayanagi discloses a sensor unit (10) as shown in figures 5A-5B comprising:

a circuit board (30) including a first surface (top surface);
a plurality of electrode pads (not label, but where the pins or leads of the sensor 34 connected to, hereafter called P) on the first surface;
connecting members (column 9-column 10) respectively attaching the plurality of electrode pads (P) to the plurality of mounting terminals (L); and
a case (40) internally housing the circuit board (30).
Takayanagi does not specifically disclose the first surface of the circuit board includes: an insulating layer surrounding each of the plurality of electrode pads in a plan view; a first region free of the insulating layer, the first region facing a center region of the inertial sensor in the plan view and being inboard of the mounting terminals, and a second region free of the insulating layer, the second region extending from the first region to an outer side of the inertial sensor in the plan view.
Hsiao teaches a PCB structure for semiconductor package (100) as shown in figures 1-2 comprising the first surface (top surface) of the circuit board (102) includes: an insulating layer (solder mask or resist 104) surrounding each of the plurality of electrode pads (120) in a plan view; a first region (the region 110) in the  free of the insulating layer (104), the first region facing a center region of the device package (column 2, line 24+) in the plan view and being inboard of the mounting terminals, and a second region (the regions 130 or 140) free of the insulating layer, the second region extending from the first region to an outer side of the die in the plan view.

Regarding claims 2-3, Takayanagi as modified by Hsiao teaches recess[[es]] (160) in the first region [[and the second region]] of the first surface of the circuit board, or a through-hole (170 or 180) piercing through the circuit board (102) in the first region.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hsiao employed in the sensor unit of Takayanagi in order to control the temperature change or improve the result of air circulation to the component mounted on the surface of the circuit board.
Regarding claim 4, Takayanagi as modified by Hsiao teaches the second region (130 or 140) extends between adjacent electrode pads (120) among the plurality of electrode pads.
Regarding claims 8-9, Takayanagi as modified by Hsiao discloses the inertial  or an acceleration sensor (34) has a square shape in the plan view, and the plurality of mounting terminals are disposed on an opposed pair of sides of the inertial sensor.

Allowable Subject Matter
Claims 5-7, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
neither the references cited nor the cited references teach, suggest, or in combination of a sensor unit having a plurality of grooves respectively interconnecting the plurality of second wells and the first well, each groove having a proximal end fluidly communicating with the first well and a distal end fluidly communicating with one of the second wells (claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-20 would be allowable if rewritten or amended to overcome the Objections in the Drawings and claimed Objections, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T DINH/Primary Examiner, Art Unit 2848